DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
Co-pilot (18) is mentioned in the specification but not shown in the drawings (para [0029]).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 6 is objected to because of the following informalities:  
.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 line 3, the phrase “two curved upper and lower edges” is unclear if the limitation means two curved upper edges and two curved lower edges or the upper edge and the lower edge creates two edges.
Regarding claim 1 line 7, the phrase “thereto” creates uncertainty as to the location of there.
Claim 3 recites the limitation "the concavity" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4, 7, and 8 recite the limitation "the fuselage" in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 4-5 and 7-10, the phrase “an aircraft” is unclear if the aircraft is the same or different from the aircraft of claim 3.
Claim 7 recites the limitation "the part" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
7 recites the limitation "the aircraft radome" in the second to last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas (US 7,784,607).
In re. claim 1, Thomas teaches a sealed bottom (10) (fig. 6) for a front aircraft part (as the intended use does not further define the apparatus), comprising: a semi-cylindrical central part (fig. 14), two curved upper and lower edges parallel to one another (fig. 14), two straight side edges parallel to one another (fig. 14), a planar peripheral part (16) extending at least partially around the semi-cylindrical central part, the planar peripheral part being located in a plane P of the straight edges of the semi-cylindrical central part and being linked thereto (fig. 14).
In re. claim 2, Thomas teaches the sealed bottom according to claim 1, wherein the space between the two curved edges and the plane P in which the planar peripheral part is located is open (to receive coins) (col. 2, ln. 27-30)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mialhe (US 2014/0159949).
In re. claim 3, Mialhe teaches a front part of an aircraft (AR) (fig. 6), comprising: a piloting station (108) for accommodating at least one centered pilot, delimited partially by a floor (area aft of depicted windshield understood to provide the recited accommodations), comprising: a sealed bottom (R) comprising a central part (B) (fig. 12B) having opposing straight lateral edges (edges abutting bulkhead (K)) at right angles to the floor (as bulkhead (K) is understood to be at a right angle to the aircraft floor), and wherein the concavity is turned towards the piloting station (fig. 12B), and a planar peripheral part (K) (para [0055]) extending at least partially around the central part (fig. 12B), the peripheral part being located in the plane of the straight lateral edges of the central part and linked thereto (fig. 12B).
Mialhe fails to disclose the central part is semi-cylindrical having four edges that are parallel in pairs, two curved top and bottom edges and the straight lateral edges.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Mialhe to have the central part semi-cylindrical, since there are a finite number of identified, predictable potential solutions of shapes for the central part and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
In re. claim 4, Mialhe teaches the front part of an aircraft according to claim 3, wherein the peripheral part forms the link between the central part and the structure of the fuselage (F) so as to close it in a seal-tight manner (para [0055]).
In re. claim 10, Mialhe teaches an aircraft (AR) comprising a front part according to claim 3 (para [0054]).
Allowable Subject Matter
s 5-9 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 


/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647